DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 12-23 in the reply filed on 3/22/2022 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shuros et al. (US 2014/0067036, hereinafter “Shuros”) in view of Swartz et al. (US 5,427,119, hereinafter “Swartz”).
In regards to claim 12, Shuros discloses a pacing lead delivery system comprising a sheath comprising an elongate body defining a lumen extending between a proximal portion and a distal portion (Figs. 2 and 3, elements 40 and 50; par. 0059); a guide wire at least partially disposable in the lumen of the sheath (element 60, par. 0071); and a pacing lead (element 10) comprising an elongate body extending from a proximal portion to a distal portion (Figs. 6-11) and a fixation element coupled to the distal portion (element 16) and attachable to an implantation site in the right-atrial endocardium adjacent to or within the triangle of Koch region in the right atrium of a patient's heart to deliver cardiac therapy to and sense electrical activity of the left ventricle in the basal region, septal region, or basal-septal region of the left ventricular myocardium of the patient's heart (Fig. 1; see the capability of implantation adjacent the triangle of Koch).  Swartz does not expressly disclose the system includes a needle-tipped dilator configured to advance over the guidewire to engage tissue in a potential implantation site.  However, Swartz teaches that it was well known in the art of right atrial cardiac catheterization to provide a needle-tipped dilator configured to advance over the guidewire to engage tissue in a potential implantation site (col. 6, line 57 to col. 7, line 24) to provide the predictable results of improving the ability of a large diameter guide catheter to be advanced through an incision and over a guidewire to a desired location in the right atrium (col. 7, lines 4-30).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Shuros by providing a needle-tipped dilator configured to advance over the guidewire to engage tissue in a potential implantation site to provide the predictable results of improving the ability of a large diameter guide catheter to be advanced through an incision and over a guidewire to a desired location in the right atrium.
In regards to claim 13, Shuros discloses the elongate body defines a lumen between proximal and distal portions configured to receive the guidewire (Figs. 4 and 5).
In regards to claim 14, the fixation element of the lead is a helical attachment element (Fig. 7, element 16).
In regards to claim 15, the pacing lead is freely rotatable relative to the sheath, guide wire, or both (pars. 0079, 0082).
In regards to claims 16-18, the sheath is deflectable (par. 0060) comprises a fixed curve including a first curve segment with a radius of curvature and a second curve segment with a smaller radius of curvature (Figs. 3-5) configured to extend to the implantation site adjacent the triangle of Koch region using the coronary sinus (par. 0057; abstract).
In regards to claim 19, Shuros discloses the essential features of the claimed invention except for the two curves being aligned in planes having different orientations.  However, Swartz teaches a right atrial introducer having two curves in planes having different orientations (Figs. 3-6) to provide the predictable results of improving the accuracy for introducers for performing procedures in the right atrium (col. 2, lines 14-30).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to provide a right atrial introducer having two curves in planes having different orientations to provide the predictable results of improving the accuracy for introducers for performing procedures in the right atrium.
In regards to claim 20, Shuros discloses that the first curve segment is adjustable relative to the second curve segment (Figs. 2-6, please note that the outer guide catheter 40, which provides the first curve segment, is relatively movable with respect to inner guide catheter 50, which provides the second curve segment).
In regards to claim 21, the guide wire is configured to form an opening in tissue in the potential implantation site (Fig. 5 of Shuros).
In regards to claims 22 and 23, Swartz teaches that the sheath and guidewire are configured to be inserted in the opening in tissue formed by the needle-tipped dilator to guide the pacing lead to the potential implantation site (col. 6, line 57 to col. 7, line 24; over and within the dilator, respectively) to provide the same predictable results as set forth for claim 12 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Osypka (US 2003/0083560) is another example if a guidewire/dilator/sheath lead introducer for the coronary sinus region.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WILLIAM KAHELIN whose telephone number is (571)272-8688. The examiner can normally be reached M-F, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W KAHELIN/               Primary Examiner, Art Unit 3792